-                                                 09/08/2020
                                    ite)
                                       1K4-;14h
          IN THE SUPREME COURT OF THE STATE OF                      UNTANA
                                                                                        Case Number: PR 06-0422


                                      PR 06-0422

                                                                      FILED
IN THE MATTER OF THE PETITION OF
CHERIE B. SOMERVILLE
                                                                  o Wail 2020
                                                                   Bowen Greenwooc
                                                                 Clerk of Supreme CcN
                                                                    state of rviontpl


      Cherie B. Somerville has petitioned the Court to waive the three-year test
requirernent for the Multistate Professional Responsibility Examination (MPRE) for
purposes of her application for admission by rnotion to the State Bar of Montana. By rule,
applicants for adrnission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Somerville passed the MPRE in 2004 when seeking
admission to the practice of law in California, where she was admitted. Somerville has
practiced law "for over 13 years without any disciplinary action in the jurisdiction where
she is licensed to practice law." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Cherie B. Somerville to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this         day of September, 2020.



                                                    7'
                                                     4
                                                      Chief Justice
    Justices




2